Citation Nr: 0947493	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  04-33 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The Veteran had active service from August 1966 to August 
1968, with service in the Republic of Vietnam from April 1967 
to April 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Veteran's claim was previously before the Board in August 
2007 and was remanded at that time for additional evidentiary 
development.  The requested development was completed and the 
Veteran's claim is before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Veteran 
was engaged in combat.

2.  The Veteran has PTSD that is linked by competent evidence 
to a combat stressor.


CONCLUSION OF LAW

Posttraumatic stress disorder was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Establishing service connection for PTSD requires that there 
be (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; (3) and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f) (2009); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997).  The diagnosis of a mental disorder must conform 
to the Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV) and be supported by the findings of a 
medical examiner.  See 38 C.F.R. § 4.125(a) (2009).  

In adjudicating a claim of service connection for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a); 38 C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy."  If the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) 
(2008); see also 38 U.S.C.A. § 1154(b) (West 2002); 
VAOPGCPREC 12-99.  

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-
58 (February 8, 2000).  

If VA determines that the Veteran did not engage in combat, 
lay testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Instead, there must be credible 
supporting evidence.  The credible supporting evidence is not 
limited to service department records, but can be from any 
source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see 
also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau, 9 Vet. App. at 396.  

Factual Background and Analysis

The Veteran's record of assignments indicates that while he 
was stationed in the Republic of Vietnam from April 1967 to 
April 1968, he had a principal duty as a helicopter mechanic, 
and later as a crew chief.  In April 1967, he was a 
helicopter mechanic assigned to a unit designated as "151st 
Trans Det USARPAC - Vietnam," and in September 1967, he was 
a crew chief assigned to a unit designated as "71st AVN Co 
APO 937 4 US ARPA C - Vietnam."  The Veteran indicated in a 
statement to the RO dated March 2002 that upon arriving in 
Vietnam, his primary responsibilities involved serving as an 
aircraft mechanic, engineer, and crewman as well as a "door 
gunner" on helicopters.

The Veteran provided evidence of three in-service stressors 
in support of his service connection claim: (1) an incident 
in February or April 1968 in which the Veteran was stationed 
on a medevac helicopter and was required to load body parts 
of both United States and Republic of Vietnam soldiers into 
burlap bags after they were killed by an exploding mine in an 
area northwest of Chu Lai; (2) an incident near Chu Lai 
between late 1967 and 1968 in which the Veteran served as a 
helicopter gunner and recorded his "first confirmed kill" 
while providing air support to ground troops; (3) an incident 
near Chu Lai between late 1967 and 1968 in which the Veteran 
had transported a Vietnamese woman with "gangrene of her 
sexual organs" to the hospital who later died.  See 
Veteran's statements dated June 2002 and November 2007.  

Service treatment records (STRs) associated with the claims 
file are completely negative for a diagnosis of or treatment 
for any psychiatric abnormalities, to include PTSD.  The 
Board notes, however, that the Veteran reported to the 14th 
Aviation Battalion dispensary on more than one occasion from 
July 1967 to February 1968 for treatment of a variety of 
physical complaints.  A command history of the 14th Aviation 
Battalion revealed that it included the 71st Aviation 
Company, of which the Veteran was a member.  The 71st 
Aviation Company is also identified as having provided combat 
support, typically in Chu Lai, from April 1967 to October 
1971.

The Veteran reported to Forest Hills Health Center in 
February 2001.  He indicated having a history of anxiety for 
which he was prescribed Xanax.  Following a physical 
examination, the Veteran was diagnosed as having anxiety 
disorder with stress factors.  

The Veteran presented to a VA mental health clinic in 
February 2003 for a psychiatric consultation.  The examiner 
noted that the Veteran served as a door gunner and crew chief 
in the Army.  The Veteran reported a variety of subjective 
symptoms, including high levels of agitation, intrusive 
thoughts, nightmares, easy frustration, and aggressive 
behavior.  Following a mental status examination, the 
examiner diagnosed the Veteran as having chronic, severe 
PTSD.  The examiner further opined that it was "more likely 
than not" that the Veteran's PTSD stemmed from his "combat 
stressors" in Vietnam.

The Veteran sought additional VA care in October 2003 
following a slip-and-fall accident.  The Board notes that 
depression and anxiety disorders were listed, among other 
conditions, on a list of "active problems" at that time.  

The Veteran was also afforded a VA Compensation and Pension 
(C&P) examination in connection with the current claim in 
July 2008.  The examiner reviewed the Veteran's claims file 
and medical records at that time, and noted the Veteran's 
past combat service in the Army as a helicopter mechanic, 
door gunner, and crew chief.  The Veteran reported subjective 
symptoms of depressed mood several days per week, difficulty 
initiating tasks, procrastination, irritability with social 
withdrawal, suicidal ideation, and periodic anxiety in social 
situations or crowded places.  Following a mental status 
examination, the examiner diagnosed the Veteran as having 
chronic PTSD and depressive disorder, not otherwise 
specified.  The examiner also opined that the Veteran's 
currently diagnosed PTSD was "at least as likely as not" 
caused by the Veteran's military service, and in particular, 
by his experience providing aerial support to combat ground 
forces as a door gunner and helicopter crew chief in Vietnam.     

Given the evidence of record, the Board concludes that the 
preponderance of the evidence supports a finding of 
entitlement to service connection for PTSD in this case.  The 
Board notes that 38 U.S.C.A. § 1154(a) provides that 
consideration shall be given to the places, types, and 
circumstances of the Veteran's service as shown by his 
service record, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence.

In this regard, the Veteran's record of assignments indicated 
that he served as a crew chief with the 71st Aviation Company 
in Vietnam from September 1967 to April 1968.  As noted 
above, the 71st Aviation Company was attached to the 14th 
Aviation Combat Battalion and was charged with, among other 
things, providing aerial support to ground troops in and 
around Chu Lai.  Thus, resolving all doubt in the Veteran's 
favor, the Board finds that the Veteran was engaged in combat 
with the enemy.  Moreover, the Board finds that the Veteran's 
claimed combat stressors -
(1) that in February or April 1968, he was stationed on a 
medevac helicopter and was required to load body parts of 
both United States and Republic of Vietnam soldiers into 
burlap bags after they were killed by an exploding mine in an 
area northwest of Chu Lai; and (2) that the Veteran served as 
a helicopter gunner and recorded his "first confirmed kill" 
while providing air support to ground troops in an incident 
near Chu Lai between late 1967 and 1968 - are consistent with 
the circumstances, conditions, or hardships of the Veteran's 
service.  See 38 C.F.R. § 3.304(d); see also 38 U.S.C.A. § 
1154(b).  

Additionally, the Veteran was diagnosed as having PTSD in VA 
records dated February 2003 and July 2008.  Both examiners 
linked the currently diagnosed PTSD to the Veteran's combat 
experiences in Vietnam.  The July 2008 VA C&P examiner, in 
particular, linked the Veteran's currently diagnosed PTSD to 
his experiences providing aerial support to combat ground 
forces as a door gunner and helicopter crew chief in Vietnam.  
Accordingly, the Board finds that the criteria of entitlement 
to service connection for PTSD have been met and the 
Veteran's claim is granted.

In reaching these conclusions, the Board has also applied the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for posttraumatic stress disorder is 
granted, subject to the law and regulations governing payment 
of monetary benefits.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


